Proceeding under section 298 of the Executive Law to enforce petitioner’s order dated February 17, 1972. Petition granted, with costs to petitioner, State Division of Human Rights, to be taxed by the County Clerk of Orange County under CPLR 8203, 8301; respondents are directed to comply with the order of the Commissioner of the State Division of Human Rights dated February 17, 1972. Although respondents did not appeal to the Human Rights Appeal Board and have not appeared in opposition, to the instant proceeding, we have examined the merits of the order to determine whether it is supported by substantial evidence (Matter of State Div. of Human Rights v. Bystricky, 30 N Y 2d 322; Matter of State Div. of Human Rights v. Fairway Apts. Corp., 39 A D 2d 761). In our opinion, the findings of discrimination and the $580 award are clearly supported by sufficient evidence on the record considered as a whole (Executive Law, § 298). Hopkins, Acting P. J., Munder, Martuscello, Latham and Brennan, JJ., concur.